Citation Nr: 0826330	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-17 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1968.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2007, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
this remand was to permit the AMC to conduct certain 
development actions for compliance with the Veterans Claims 
Assistance Act (VCAA).  Following the completion of these 
actions, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  Not more than a level I hearing impairment of the right 
ear or more than a level I hearing impairment of the left ear 
is shown by the medical data presented.

2.  An exceptional pattern of hearing impairment is not 
indicated with respect to either ear.


CONCLUSION OF LAW

The criteria for the assignment of an initial or staged 
compensable rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letters of September 2003 and June 2007.  
While no longer required, the appellant was also notified 
that he should submit all pertinent evidence in his 
possession and he was duly advised of the Court's holding in 
Dingess/Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the full VCAA notice, including that 
pertaining to Dingess-Hartman, was provided to the veteran-
appellant subsequent to the RO's initial decision in March 
2003, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating: 
(1) That any defect was cured by actual knowledge on the part 
of the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.  

In terms of the Vazquez-Flores' requirements, the record 
reflects that at issue in the claim in Vazquez-Flores was a 
claim for increase, whereas this case entails a claim for an 
initial or staged rating.  Moreover, the RO and AMC have 
directly advised the veteran of the rating criteria for the 
evaluation of his service-connected hearing loss, both from a 
schedular and extraschedular standpoint.  The veteran has 
acknowledged his receipt of this information and the 
allegations he advances are reflective of the applicable 
rating criteria.  

Moreover, the record in this instance demonstrates that full 
VCAA notice was effectuated prior to the issuance of the 
final supplemental statement of the case by the AMC in April 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect).  There is otherwise no 
showing that more timely VCAA notice would not have operated 
to alter the outcome of the issue herein presented for 
review, as there is no factual predicate for the assignment 
of an initial  compensable rating in this instance.  Sanders, 
supra (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  In view of 
the foregoing, the Board cannot conclude that any defect in 
the timing of the notice provided affected the essential 
fairness of the adjudication, and, thus, the presumption of 
prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the report of a single VA 
audiological evaluation and the findings therefrom are 
sufficiently detailed and comprehensive in scope so as to 
permit the Board to fairly and accurately rate the disorder 
in question.  To that end, the Board may proceed to 
adjudicate the merits of the claim without further remand as 
to that matter.  38 C.F.R. §§ 3.326, 3.327 (2007).

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. 38 C.F.R. § 3.321(b)(1). The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. Id.

The record reflects that service connection for bilateral 
hearing loss was established by the RO in a rating decision 
of February 2004.  At that time, a zero percent rating was 
assigned under DC 6100 for his bilateral hearing loss, 
effective from April 3, 2003.  Given the fact that the 
veteran timely filed a notice of disagreement with the 
initial rating assigned, the holding in Fenderson v. West, 12 
Vet. App. 119 (1999) is applicable.  Under Fenderson, at the 
time of an initial rating, separate or "staged" ratings may 
be assigned for separate periods of time based on the facts 
found.  In view of the foregoing, there is presented but one 
question for review, that of entitlement to an initial rating 
in excess of 0 percent for bilateral hearing loss from April 
3, 2003.  

It is the veteran's primary contention on appeal that he is 
entitled to a compensable rating for his bilateral hearing 
loss, based on a severe impairment of his auditory acuity.  
He alleges that his hearing loss has adversely impacted 
virtually all aspects of his life, including his social and 
industrial functioning.  

For the purpose of rating the veteran's hearing loss, it is 
noted that the applicable criteria call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests.  38 C.F.R. § 4.85.  Such 
results are then charted at 38 C.F.R. § 4.85, Tables VI and 
VII.  In order to establish entitlement to an increased 
evaluation for hearing loss, certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss must be met.  Disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from 0 to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
for unilateral service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.

The veteran underwent a VA audiological examination in 
January 2004.  At that time, the examining audiologist 
reported average pure tone thresholds of 33 decibels for the 
right ear and 29 decibels with respect to the left ear.  
Speech recognition scores using the Maryland CNC word list 
were 92 percent for the right ear and 96 percent for the left 
ear.  No findings indicative of an exceptional pattern of 
hearing impairment, as set forth by 38 C.F.R. § 4.86, were 
indicated.

Aside from the veteran's written statements, the only other 
pertinent evidence is that provided by the veteran's brother.  
In his October 2003 statement, the veteran's brother 
indicated that he had observed a decline in the veteran's 
hearing following his discharge from service and a 
progressive worsening since.  

Notice is taken that the RO in assigning a zero percent 
rating for the veteran's bilateral hearing loss interpreted 
the graphical data provided by VA through its audiological 
evaluation in January 2004, indicating the existence of level 
I hearing in each of the veteran's ears.  See 38 C.F.R. 
§ 4.85, Table VI.  In combining level I hearing for the right 
ear with level I hearing for the left ear in 38 C.F.R. 
§ 4.85, Table VII, a 0 percent rating was assigned under DC 
6100.

There is no basis for the assignment of a compensable rating 
for the veteran's bilateral hearing loss under DC 6100 at any 
point in time from April 3, 2003, to the present.  Fenderson, 
supra.  Notation is also made that there is no showing of an 
exceptional hearing impairment under 38 C.F.R. § 4.86 
involving either ear by the findings presented and that the 
record does not otherwise indicate the existence of any 
greater auditory impairment than that reflected by the 
designations of level I hearing of the right ear and level I 
hearing of the left ear.

The Board has considered the veteran's statements regarding 
the severity of hearing impairment but, as noted above, 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann, supra. The audiological data presented 
do not permit the assignment of a schedular compensable 
evaluation from April 3, 2003.  

Regarding his claimed extraschedular entitlement to an 
initial compensable rating, the veteran indicates that that 
his hearing loss limits his ability to work using the 
telephone and, also, in verbal, face-to-face communications.  
He further avers that this inadequacy was noted in one of his 
performance evaluations compiled by his employer.  Yet, aside 
from these allegations, the veteran furnishes no documentary 
evidence from his employer or others for the purpose of 
proving the existence of a marked interference with 
employment.  There is otherwise no evidence of frequent 
periods of hospitalization for treatment of the veteran's 
bilateral hearing loss.  The Board does not have the 
authority to assign, in the first instance, a higher rating 
on an extraschedular basis under 38 C.F.R. §  3.321(b)(1), 
and given the circumstances of this case, there is no basis 
to refer the matter to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

As a preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable and 
the claim for an initial or staged compensable rating for 
bilateral hearing loss must be denied.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

An initial or staged compensable rating for bilateral hearing 
loss is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


